Matter of City of Buffalo (Brand-On Servs., Inc.) (2019 NY Slip Op 01914)





Matter of City of Buffalo (Brand-On Servs., Inc.)


2019 NY Slip Op 01914


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


213 CA 18-01843

[*1]IN THE MATTER OF ARBITRATION BETWEEN CITY OF BUFFALO, PETITIONER-RESPONDENT, AND BRAND-ON SERVICES, INC., RESPONDENT. MORTON H. WITTLIN, INTERVENOR-PLAINTIFF-APPELLANT.


FREID AND KLAWON, WILLIAMSVILLE (WAYNE I. FREID OF COUNSEL), FOR INTERVENOR-PLAINTIFF-APPELLANT. 
TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (DAVID M. LEE OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Deborah A. Chimes, J.), entered April 2, 2018. The order and judgment granted the motion of petitioner for summary judgment, denied the cross motion of Morton H. Wittlin for summary judgment, and declared that Morton H. Wittlin does not have a valid security interest in certain floating docks and that petitioner has priority over the security interest claimed by Morton H. Wittlin in the floating docks. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court